Exhibit 99.10 Execution Version TRANSACTION 1 SUPPLEMENTAL CONFIRMATION Date: May 18, 2016 To: M Capital Group Investors II, LLC 2200 South 75th Avenue Phoenix, AZ 85043 Attn: Chad Killebrew and Vicki Plein From: Citigroup Global Markets Inc. Fax No.: 212-615-8985 Reference Number:To be advised by CGMI The purpose of this Transaction 1 Supplemental Confirmation is to confirm the terms and conditions of the Transaction entered into between Citigroup Global Markets Inc. (“CGMI”) and M Capital Group Investors II, LLC (“Counterparty”) on the Trade Date specified below.This Transaction 1 Supplemental Confirmation is a binding contract between CGMI and Counterparty as of the relevant Trade Date for the Transaction referenced below. 1.This Transaction 1 Supplemental Confirmation supplements, forms part of, and is subject to the Master Terms and Conditions for Prepaid Variable Share Forward Transactions dated as May 18, 2016 between CGMI and Counterparty (as amended and supplemented from time to time, the “Master Confirmation”).All provisions contained in the Agreement (as modified and as defined in the Master Confirmation) shall govern this Transaction 1 Supplemental Confirmation, except as expressly modified below, and capitalized terms used but not defined herein shall have the meanings specified in the Master Confirmation. 2.The terms of the Transaction to which this Transaction 1 Supplemental Confirmation relates are as follows: Trade Date: May 18, 2016 Prepayment Date: May 19, 2016; provided that Counterparty authorizes and directs CGMI to pay the Prepayment Amount Counterparty is entitled to receive to Citibank, N.A. on Counterparty’s behalf. Prepayment Amount: USD 161,313,613.52 Initial Reference Price: USD 14.7265 Forward Floor Price: USD 14.7265 Forward Cap Price: USD 17.6718 Final Disruption Date: June 14, 2017 For each Component of the Transaction, the Scheduled Valuation Date and Number of Shares is set forth below: Component Number Scheduled Valuation Date Number of Shares 1 5/26/2017 2 5/30/2017 3 5/31/2017 Counterparty hereby agrees (a) to check this Transaction 1 Supplemental Confirmation carefully and immediately upon receipt so that errors or discrepancies can be promptly identified and rectified and (b) to confirm that the foregoing correctly sets forth the terms of the agreement between us with respect to the particular Transaction to which this Transaction 1 Supplemental Confirmation relates by manually signing this Transaction 1 Supplemental Confirmation and providing any other information requested herein or in the Master Confirmation and immediately sending a facsimile transmission of an executed copy to us. Yours sincerely, CITIGROUP GLOBAL MARKETS INC. By: /s/ James Heathcote Authorized Representative James Heathcote Confirmed as of the date first above written: M CAPITAL GROUP INVESTORS II, LLC By: Jerry And Vickie Moyes Family Trust, its Manager By:/s/ Jerry C. Moyes Name: Jerry C. Moyes Title: Co-Trustee By:/s/ Vickie Moyes Name: Vickie Moyes Title: Co-Trustee [Signature Page to M Capital II CGMI Transaction 1 Supplemental Confirmation] Back to Schedule 13D/A
